Citation Nr: 9906238	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-33 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation greater than 10 percent for a 
hemorrhoid disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973, and from January 1974 to November 1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
an increased rating for his hemorrhoid disorder.

The Board notes that it has been argued on the veteran's 
behalf, in essence, that service connection for residuals of 
his sphincterotomy is warranted, secondary to his hemorrhoid 
disorder.  As the issue of entitlement to service connection 
for residuals of a sphincterotomy has not been adjudicated by 
the RO, the issue is not ripe for appellate review and is 
referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for a hemorrhoid 
disorder has been developed.

2.  A hemorrhoid disorder is manifested primarily by "a 
minimal amount of blood on the paper"; secondary anemia or 
fissures are not shown.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for a 
hemorrhoid disorder are not met.  38 U.S.C. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4, Diagnostic Code 7336 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  He has 
presented a claim that is plausible. All relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).

The veteran established service connection for a hemorrhoid 
disorder in a rating action dated November 1973, which was 
effective from October 1973, that is, during his first period 
of service.  The RO noted that hemorrhoids were recorded on 
the veteran's separation examination, and assigned a 
noncompensable evaluation under Diagnostic Code 7336.  

The veteran submitted an increased rating claim dated 
February 1997.  That claim was initially denied in a 
September 1997 rating action.  Subsequent to the veteran's 
local hearing at the RO, a rating action was promulgated 
which increased the veteran's evaluation to 10 percent 
disabling.  The RO noted that the results of the veteran's 
July 1998 VA medical evaluation revealed that the lumen of 
the anus was extremely tight with obvious scarring around the 
anus, but that no evidence of bleeding was noticed.  Although 
that rating increased the veteran's evaluation, the rating 
remains less that the maximum benefit available, and thus 
that decision does not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1998), and utilize separate diagnostic 
codes to identify the various disabilities. 38 C.F.R. Part 4 
(1998).  As indicated above, Diagnostic Code 7336 
contemplates ratings for a hemorrhoid disorder.

The current 10 percent rating contemplates external or 
internal hemorrhoids that are large or thrombotic, are 
irreducible, with excessive redundant tissue, and that 
evidence frequent recurrences.  A rating greater than that in 
effect, that is, a 20 percent rating, contemplates a disorder 
with persistent bleeding and with secondary anemia, or with 
fissures.  

The recent medical evidence shows that the veteran was 
afforded VA rating examinations in July 1998 and April 1997.  
The results of the July 1998 examination show that the 
veteran did not have sphincter control, had pain in the anus 
with difficulty cleaning, no leaking, no colotomy, no anemia, 
no fissures, and no evidence of bleeding on objective 
examination.  The examiner also reported that "the lumen of 
the anus is extremely tight and one can hardly push through a 
small finger.  There is obvious scarring around the anus."  
The examiner also apparently elicited a history from the 
veteran that "he does not bleed anymore except for a minimal 
amount of blood on the paper."  

The results of the veteran's April 1997 examination show that 
there was no bleeding, soiling, no incontinence or diarrhea, 
no tenesmus, dehydration or malnutrition.  In addition, the 
examiner noted that "the hemorrhoids are nonexistent after 
surgery."  

The recent evidence does not show that the veteran currently 
manifests persistent bleeding with secondary anemia or that 
he manifests fissures, in fact, it specifically shows that he 
does not manifest anemia or fissures, and that "he does not 
bleed anymore except for a minimal amount of blood on the 
paper."  

As the evidence does not support a rating greater than 10 
percent for the veteran's hemorrhoid disorder; his claim must 
be denied.



ORDER

Entitlement to an increased rating for the veteran's 
hemorrhoid disorder is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

- 2 -


- 1 -


